SUAREZ, J.
Petitioner, Fabien Ruiz (the plaintiff in the trial court) petitions this Court for a writ of certiorari to quash an order of the trial court compelling her to appear at an independent medical examination (“IME”), which respondents (defendants in the trial court) intended to videotape.1
We agree with and adopt the reasoning and holding of our sister court in Prince v. Mallard, 86 So.3d 128 (Fla. 5th DCA 2010), and accordingly hold that the trial court’s order departed from the essential requirements of law by compelling petitioner to submit to an IME that was to be videotaped by respondents.
We grant the petition and quash the order insofar as it compels petitioner to submit to an IME videotaped by or on behalf of respondents.

. The notice of IME, sent by counsel for Respondents, was styled “Defendant’s Notice of Videotaped Independent Medical Examination.” The body of the notice included this provision: “The examination shall be a video taped neurological examination and will not include any invasive testing or procedures of any type.”